Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 was filed after the mailing date of the non-final rejection on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 03/16/2022 is acknowledged. Claims 2, 6, 14, 15 have been canceled and claims 4, 5, and 16-23 have been withdrawn. Claims 1, 3, and 7-13 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 03/16/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection of claims 1, 3, and 7-13 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over George et al. (US 6,171,685 B1).
George et al. teach a water-dispersible polymer composition comprising a water-dispersible sulfopolyester comprised of residues of at least one difunctional dicarboxylic acid including difunctional dicarboxylic acid, at least one difunctional glycol poly(ethylene glycol), at least one difunctional sulfomonomer; about 20 to 40% by weight of filler or pigment such as CaCO3, TiO2, ZnO, etc.; and a wax and exemplified compositions comprising 62% by weight of sulfopolyester (45+17=62) and 38% by weigh of filler/pigment (35+3=38) (entire reference, especially abstract, column 3, line 59 through column 4, line 62, column 6, line 55-67, and column 9, line 54-57, and claims 2 and 5-8). The weight ratio between sulfopolyester and filler/pigment is calculated to be 1.63:1 (62%/38%=1.63).
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [odor control]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
The limitations of instant claims 7-10 are directed to using a specific weight percentage (relative to a textile) of the claimed invention, a composition in form of an aqueous dispersion comprising ZnO and a sulfo polyester, to treat a textile (abstract of instant specification) and the limitations of instant claims 7-10 are construed as intended use. The intended use of the claimed composition, with a specific amount used relative to textile for treating a textile, does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
George et al. do not teach an embodiment comprising sulfopolyester and ZnO.
This deficiency is cured by the rational that it is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to modify example and replace iron oxide with ZnO. It is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose. Both iron oxide and ZnO are taught by George et al. as exchangeable pigments. The motivation for substituting iron oxide with ZnO flows from both having been used individually in the prior art, from both belonging to same category, and from them being recognized in the prior art as useful for the same purpose.  

Response to Applicants’ arguments:
Applicants argue that George et al. teach Tg <20 °C while the instant invention operates at Tg >20 °C (Eastek 1000 having Tg >20 °C) and thus George et al. teach away from the claimed invention.
However, this argument is not deemed persuasive. First all, sulfopolyester must be Tg >20 °C is not claimed and is not disclosed in the instant specification and Eastek 1000 (Tg 38 °C) is recited as an example and thus is not limiting. Secondly, George et al. teach sulfopolyester being a blend of low Tg (Eastman AQ 14000) and high Tg (Eastman AQ 55, solid form of dispersion Eastek 1100, with a Tg of 55 °C) (column 3, line 32-38 and example 1) and thus George et al. do not teach away from the claimed invention.

Applicants argue that there is unexpected odor reduction of the claimed invention after 25 HL.
However, this argument is not deemed persuasive. Example 2 (25 HL) of the instant specification does not compare effect of Eastek 1000 with the combination of Eastman AQ 14000 and Eastman AQ 55 taught by George et al. thus is not a true side-by-side closest to prior art and the result from the experiment is not convincing.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jager Lezer (US 2004/0142831 A1).
Jager Lezer teaches a cosmetic composition such as a mascara in form of aqueous dispersion comprising at least one compound chosen from 1-30% by weight of film-forming polymers sulphopolyester prepared from diethylene glycol, cyclohexanedimethanol, isophthalic acid and sulphoisophthalic acid (bifunctional sulfo) and pigment including ZnO, iron oxide, etc., and exemplified a mascara in form of dispersion comprising 3% by weight of sulphopolyester (AQ 55 S from the company Eastman Chemical which is an aqueous dispersion), 8% by weight of black iron oxide, and qs water to 100 g (entire reference, especially abstract, paragraph 7, 31, 204, 205, 224, 230, 232, 256, 296, and example 1). The weight ratio between sulfopolyester and pigment is calculated to be 1:2.67 (3%/8%=1:2.67).
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [odor control]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
The limitations of instant claims 7-10 are directed to using a specific weight percentage (relative to a textile) of the claimed invention, a composition in form of an aqueous dispersion comprising ZnO and a sulfo polyester, to treat a textile (abstract of instant specification) and the limitations of instant claims 7-10 are construed as intended use. The intended use of the claimed composition, with a specific amount used relative to textile for treating a textile, does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Jager Lezer does not teach an embodiment comprising sulphopolyester and ZnO.
This deficiency is cured by the rational that it is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to modify example and replace iron oxide with ZnO. It is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose. Both iron oxide and ZnO are taught by Jager Lezer as exchangeable pigments. The motivation for substituting iron oxide with ZnO flows from both having been used individually in the prior art, from both belonging to same category, and from them being recognized in the prior art as useful for the same purpose.  

Response to Applicants’ arguments:
Applicant’s argument with regard to Jager Lezer not being analogous art and one of ordinary skill in the art of textiles would not look to Jager Lezer’s teachings for a cosmetic composition let alone expect that Jager Lezer’s cosmetic composition would exhibit odor control properties on a textile is basically the same as the previous argument, thus the response discussed in the office action dated 09/21/2021 and 12/31/2020 applies here as well and is not persuasive for reason discussed.

Applicants’ argument with regard to the significant odor reduction before and after 25 HL resulted from using claimed composition is basically the same as the previous argument, thus the response discussed in the office action dated 09/21/2021 and 12/31/2020 applies here as well and is not persuasive for reason discussed. Furthermore, example 2 (25 HL) of the instant specification does not compare effect of Eastek 1000 with the sulphopolyester taught by Jager Lezer thus is not a true side-by-side closest to prior art and the result from the experiment is not convincing.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612